IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                      Nos. 96-11426 & 97-10048
                          Summary Calendar
                         __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JEFFERY H. REYNOLDS, III,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:96-CR-3-H
                        - - - - - - - - - -
                         September 25, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Jeffery H. Reynolds, III, (federal prisoner #61306-080)

appeals the district court denial of his petitions for coram

nobis relief.   As Reynolds is still in custody, the writ of error

coram nobis is not available to him.    See United States v.

Morgan, 346 U.S. 502, 509 (1954); United States v. Drobny, 955

F.2d 990, 996 (5th Cir. 1992).   As a writ of coram nobis was not

available to Reynolds, the district court did not err by denying

the relief requested.   No further briefing is necessary.      Clark


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     Nos. 96-11426 & 97-10048
                                -2-

v. Williams, 693 F.2d 381, 382 (5th Cir. 1982) (the court may

dispose of the appeal on the merits on a motion for IFP).

Reynolds's appeals are without arguable merit and are DISMISSED

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     Reynolds's motion to withdraw his in forma pauperis

application in No. 96-11426 is GRANTED.   All of Reynolds's other

pending motions are DENIED.

     Reynolds has disregarded this court's caution not to make

frivolous filings.   Consequently, Reynolds is BARRED from filing

any future civil appeals in this court, or any initial civil

pleading in any court which is subject to this court's

jurisdiction, without the advance written permission of a judge

of the forum court or of this court; the clerk of this court and

the clerks of all federal district courts in this circuit are be

directed to return to Reynolds, unfiled, any attempted submission

inconsistent with this bar.

     MOTION TO WITHDRAW IFP APPLICATION IN 96-11426 GRANTED; ALL

OTHER MOTIONS DENIED; APPEALS DISMISSED; SANCTION IMPOSED.